750 N.W.2d 212 (2008)
Pat GITLER, Plaintiff-Appellant,
v.
Clark CLAWSON and Michael Chielens, Defendants-Appellees.
Docket No. 136270. COA No. 279846.
Supreme Court of Michigan.
June 23, 2008.
On order of the Court, the application for leave to appeal the March 10, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. Costs of $490 are assessed against the plaintiff in favor of the defendants under MCR 7.316(D)(1) for filing a vexatious appeal.